Citation Nr: 0408299	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1961 to August 1961.  Thereafter, the veteran served 
on active duty from October 1961 to August 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 rating decision by the Manchester, New 
Hampshire Department of Veterans Affairs (VA) Regional Office 
(RO). 

In October 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development have been accomplished.

2.  The veteran's current bilateral hearing loss disability 
is etiologically related to noise exposure during his active 
military service.

3.  The veteran's current tinnitus is etiologically related 
to noise exposure during his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.385 (2003).

2.  Tinnitus was incurred during active service.  38 U.S.C.A.  
§§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claims.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Factual Background

Service personnel records note that the veteran served in an 
artillery unit and his military occupational specialty was 
cannoneer.  Service medical records are negative for 
complaints or findings related to tinnitus.  On the 
authorized audiological evaluation in August 1961, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
5
5
15
15
LEFT
5
5
5
15
15

On the authorized audiological evaluation in October 1961, 
pure tone thresholds, in decibels, were as follows:






HERTZ




250
500
1000
2000
4000
8000
RIGHT
10
10
10
5
15
10
LEFT
10
5
10
10
5
10

A June 1962 audiological evaluation was incomplete, noting 
pure tone thresholds of 0 decibels bilaterally for 2000 Hertz 
and 4000 Hertz only.

Following service, July 1994 treatment records from Steven D. 
Rauch, M.D., note the veteran's complaints of bilateral 
hearing loss, left greater than right, and a three year 
history of left-sided tinnitus.  Dr. Rauch noted that the 
veteran reported a history of noise exposure.  The impression 
was asymmetric high-tone sensorineural hearing loss, probably 
representing some combination of sensory presbycusis and 
acoustic trauma.

In August 2001, the veteran submitted a claim for service 
connection for hearing loss disability and tinnitus.

A September 2002 audiological report from Audiology and 
Hearing Instruments of New Hampshire notes the veteran's 
complaints of constant tinnitus and significant hearing loss.  
The veteran reported a history of exposure to cannon and gun 
fire on a regular basis during his military service.  The 
veteran indicated that he did not use hearing protection 
during service.  He also stated that his tinnitus and hearing 
loss began during service, but had only recently (over the 
past 10 pears) become distracting.  The examiner stated that 
the veteran, "has a bilateral, asymmetrical, hearing loss 
that is consistent with those exposed to long term, high 
intensity noise exposure.  The greater loss recorded for the 
left ear could be the result of his left ear being exposed to 
firearm noise received at a greater intensity compared to the 
right ear because he is a right handed shooter."  The 
examiner further noted that the veteran's hearing loss, "is 
accompanied by left ear tinnitus and a severe tolerance 
limitation for loud sound.  These characteristics are 
consistent with a hearing loss which is cochlear in nature 
and could likely be the result of exposure to high intensity 
impact noise."

A November 2002 VA examination report notes the veteran's 
complaints of bilateral hearing loss and bilateral tinnitus, 
which began 40 years ago on an intermittent basis, became 
constant 20 years ago, and became most bothersome 10 years 
ago.  The veteran reported that following service, he worked 
as a mechanic for 40 years and a pilot for 14 years; he wore 
ear protection for these jobs.  The veteran also reported 
wearing ear protection while snowmobiling for 12 years.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
70
65
LEFT
35
40
75
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 66 percent in the left ear.  The 
diagnoses included: bilateral hearing loss and bilateral 
tinnitus.  The examiner stated:

It appears that the veteran was exposed 
to a significant amount of noise while in 
the service.  . . . The veteran also 
reported significant noise exposure after 
release from the service in the form of 
being an automobile mechanic.  He stated 
that he wore ear muffs most of the time.  
However, it appears as though there was 
some significant noise exposure during 
this time period as well as times when he 
was not wearing ear protection.  He also 
reported significant noise exposure 
recreationally as well.  In view of the 
hearing results in the service medical 
records, it appears that the most 
significant amount of this veteran's 
hearing loss is due to post service noise 
exposure.  However, it is at least as 
likely as not that there was a small but 
significant amount of hearing loss due to 
inservice noise exposure.  In addition, 
the effects of that noise exposure may 
not have been present right at the time 
of discharge but may have become apparent 
shortly thereafter.

In a January 2003 addendum to the November 2002 VA 
examination report, the examiner stated that although there 
was no documentation of tinnitus at the time of the veteran's 
discharge, "the amount of noise to which the veteran 
appeared to have been exposed in service is consistent with 
the development of tinnitus."  The examiner also stated:

It cannot be definitively determined that 
the veteran did not have noise-induced, 
sensorineural hearing loss at the time of 
discharge because hearing test results 
only provided threshold information at 
2000 Hz and 4000 Hz.  Hearing loss may 
have been present in a small amount at 
other frequencies.  There is no way to 
know that given the acknowledge[d] noise 
exposure in service, it is possible that 
a small amount of hearing loss may have 
been present.  However, after review of 
this information, this is less than 
likely, although possible.

During a July 2003 personal hearing and an October 2003 
videoconference hearing, the veteran testified that he served 
in an artillery unit and was exposed to noise during his 
military service.  Specifically, he stated that he was 
exposed to gun fire when he was hauling ammunition and 
shooting rifles; he wore no ear protection at that time.  He 
stated that during service, he experienced ringing in his 
ears, which has progressively gotten worse. 

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The Board notes that hearing impairment is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are  
less than 94 percent.

With regard to the veteran's claim for hearing loss 
disability, the November 2002 VA audiological evaluation 
demonstrates that the veteran currently has bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.

As previously noted, service medical records note no 
complaints or findings related to hearing loss disability or 
tinnitus.  Although the post-service medical evidence does 
not reflect the presence of hearing loss disability or 
tinnitus until many years after service, the  record confirms 
that the veteran was subjected to noise exposure coincident 
to his service duties.  With regard to the veteran's hearing 
loss disability, the November 2002 VA examiner provided an 
opinion supporting the contention that the veteran's hearing 
loss disability is at least in part due to inservice noise 
exposure.  With regard to the veteran's tinnitus, the January 
2003 VA examiner's opinion supports the contention that the 
veteran's tinnitus disability is due to noise exposure during 
service.  The record contains no medical opinion indicating 
that tinnitus is unrelated to service.

Accordingly, the Board finds that the preponderance of the 
evidence is supportive of the veteran's claims.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.   

Service connection for bilateral tinnitus is granted.    



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



